Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical stops of claims 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 should be clarified as to the structural relationship between the plates, buoyancy device and field generation system.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nims.
Nims discloses a separation device comprising a plurality of inclined plates (see figure 4), a buoyancy device (140) and an electric field generation system (42, 44, 86, which span across the plates, as claimed.
6.	Claims 1, 2, 4, 9, 10, 14-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock in view of Fujisaki, Japanese patent 55-73286 or European patent 0836876 (Bald).
	Murdock discloses the invention substantially as claimed, an oil/water separator having an inlet (12), an aqueous outlet (20), an oil outlet (18), inclined plates (54) and an electric field generation system (52). Murdock does not disclose a buoyancy device to maintain the plates at the level between the aqueous and oil phases. 
	It is known to support plates by a buoyancy device, as exemplified by Fujisaki (12), the ‘286 Japanese patent (2), and Bald (825, 826, see also claim 2). It would therefore have been obvious for one skilled in the art to provide buoyancy devices on the plates of Murdock, to account for varying levels of liquid.
	With respect to claims 9, 14 and 22, it is submitted that, while Murdock is a horizontal separator, use in a vertical separation vessel would have been an obvious alternative, as Fujisaki discloses a similar vertical flow system. With respect to claims 14, 15, 22 and 23, it is submitted that the angle of the plates would have been an obvious matter of optimization for one skilled in the art and therefore fails to patentably distinguish over the prior art, absent a declaration showing unexpected results. With respect to claims 16 and 24, it is submitted that integral plates and buoyancy devices are disclosed by Bald.
s 1-4, 7-11, 14-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sublette in view of Fujisaki, Japanese patent 55-73286 or Bald.
	Sublette discloses the invention substantially as claimed, an oil/water separator having an inlet (2), an aqueous outlet (4), an oil outlet (3) separated from the aqueous phase outlet by a weir (not numbered, but clearly shown in figure 1), inclined charged plates (21, 22) with an electric field generation system (52). Sublette does not disclose a buoyancy device to maintain the plates at the level between the aqueous and oil phases. 
	It is known to support plates by a buoyancy device, as exemplified by Fujisaki, the ‘286 Japanese patent, and Bald. It would therefore have been obvious for one skilled in the art to provide buoyancy devices on the plates of Sublette, to account for varying levels of liquid.
	With respect to claims 7 and 8, see column 10, line 65-column 11, lines 10. With respect to claims 9, 14-16 and 22-24, it is submitted that these claims are rejected for the reasons applied in paragraph 6, above.
8.	Claims 1-4, 8-11, 14-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essop in view of Fujisaki, Japanese patent 55-73286 or Bald.
	Essop, in figure 1, discloses the invention substantially as claimed, an oil/water separator having an inlet (1), an aqueous outlet (5), an oil outlet (3) separated from the aqueous phase outlet by a weir (not numbered, but clearly shown the figure), inclined charged plates (8, 9) with an electric field generation system (11), which appears to be direct current as shown by the positive and negative symbols. Essop does not disclose a buoyancy device to maintain the plates at the level between the aqueous and oil phases. 

	With respect to claims 9, 14-16 and 22-24, it is submitted that these claims are rejected for the reasons applied in paragraph 6, above.
9.	Claims 1-4, 9-11, 14-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Fujisaki, Japanese patent 55-73286 or Bald.
	Bull discloses the invention substantially as claimed, an oil/water separator having an inlet (50), an aqueous outlet (124), an oil outlet (122) separated from the aqueous phase outlet by a weir (116), inclined charged plates (68) with an electric field generation system (110). Bull does not disclose a buoyancy device to maintain the plates at the level between the aqueous and oil phases. 
	It is known to support plates by a buoyancy device, as exemplified by Fujisaki, the ‘286 Japanese patent, and Bald. It would therefore have been obvious for one skilled in the art to provide buoyancy devices on the plates of Bull, to account for varying levels of liquid.
	With respect to claims 9, 14-16 and 22-24, it is submitted that these claims are rejected for the reasons applied in paragraph 6, above.
10.	Claims 5, 6, 21, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The additional recitation of vertical stops on the weir is not taught or suggested by the prior art of record.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Watson, which discloses a vertical separator; the floating tube settlers of Reed and Kobozev; Hovarongkura and Nilsen, which disclose the use of alternating and direct current, either alternatively or together; and the general separators of Edmondson and Sprenkel.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778